Citation Nr: 1109915	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-21 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to compensation for removal of the right lung under 38 U.S.C.A. § 1151.

2.  Entitlement to compensation for resection of liver mass, removal of gall bladder, and removal of a section of abdominal wall under 38 U.S.C.A. § 1151.

3.  Entitlement to compensation for chronic empyema with severe pleural disease and bacterial infections under 38 U.S.C.A. § 1151.

4.  Entitlement to compensation for chronic fevers, sweats, fainting spells, loss of blood and cardiology problems under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in December 2009.  The Veteran submitted additional evidence at his hearing.  He also waived consideration of the evidence by the agency of original jurisdiction (AOJ).  

The Veteran also submitted written statements that were received at the Board in December 2009 and January 2010.  The statements were either duplicative of material already of record, or the arguments presented were the same as contained in earlier submissions.  Although the Veteran did not waive consideration by the AOJ of the statements, the Board finds that the argument contained therein is duplicative of information previously submitted.

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for chronic empyema with severe pleural disease and bacterial infections, and chronic fevers, sweats, fainting spells, loss of blood and cardiology problems are addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran was injured in a motor vehicle accident (MVA) after service--in January 1982.

2.  The Veteran's initial treatment, to include removal of his right lung, was at a private hospital in January 1982.  No VA medical treatment was provided in association with the removal of the right lung.

3.  The Veteran was transferred to a VA medical facility upon stabilization of his medical status and after the removal of his right lung.  

4.  The Veteran underwent marsupialization of an extrahepatic cyst and closure of a diaphragmatic hernia in October 2001.

5.  The Veteran developed a desmoid tumor as a result of the 2001 surgery.

6.  The desmoid tumor was removed in January 2006.  The surgery also required a resection of the liver, removal of the gall bladder and resection of a section of the abdominal wall.

7.  The development of the desmoid tumor was not a reasonably foreseeable event, and this tumor lead to the resection of the liver, removal of the gall bladder, and resection of the abdominal wall section.


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for removal of the right lung have not been met.  38 U.S.C.A. § 1151 (West 2002); 38C.F.R. § 3.361 (2010).

2.  The criteria for an award of compensation benefits under 38 U.S.C.A. § 1151 for resection of a liver mass, removal of gall bladder and removal of a section of abdominal wall have been met.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 1151(a) (West 2002), compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service connected.  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  Id.

To determine whether additional disability exists within the meaning of § 1151, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  See 38 C.F.R. § 3.361(b) (2010).  

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1) (2010).  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d) (2010).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  See 38 C.F.R. § 3.361(d)(1).  

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  See 38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of chapter 38 C.F.R.  See 38 C.F.R. § 3.361(d)(2).  

Removal of the Right Lung 

The Veteran served on active duty from December 1974 to May 1977.  He was involved in a serious MVA on January 1, 1982.  He was transported to University Hospital/Louisville General Hospital (University Hospital) for emergency treatment.  Records from that facility indicate he was diagnosed as suffering from blunt chest trauma.  The Veteran underwent a right thoracotomy and pneumonectomy (removal of the right lung) and flexible bronchoscopy.  He was discharged from University Hospital and transferred to the VA medical center (VAMC) in Louisville, Kentucky, on January 4, 1982.

The Veteran was hospitalized at the VAMC for approximately 10 days for aftercare of injuries sustained in the MVA.  He was discharged in stable condition with a return appointment in three weeks.

In February 2006, the Veteran submitted a claim seeking benefits for various disabilities that he alleged were the result of VA treatment provided to him over a period of many years, the misdiagnosis of multiple conditions, as well as a failure by VA medical professionals to diagnose certain medical conditions.  The Veteran sought compensation for his disabilities under 38 U.S.C.A. § 1151, to include his right pneumonectomy.

The Veteran was denied entitlement to benefits for his right pneumonectomy in February 2007.  He submitted his notice of disagreement (NOD) in October 2007.  He was issued a statement of the case (SOC) in July 2008.  The Veteran perfected his appeal that same month.

The Veteran has not articulated an argument to support his contention that VA was responsible for his loss of his right lung.  He stated in one submission that the doctors who treated him at the private hospital were also VA doctors.  The medical evidence of record is unequivocal--he was treated for his severe chest injuries at University Hospital in January 1982, not at a VA facility.  This treatment included the removal of his right lung.  Only after this procedure, and after the stabilization of his medical condition, was the Veteran transferred to VAMC Louisville.  

The Veteran's claim must fail as the removal of the right lung was not caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary.  His treatment was at a private facility by individuals not affiliated with VA for the provision of his medical treatment at that time.  This evidence is uncontroverted.  Accordingly, the claim for benefits under 38 U.S.C.A. § 1151 for the removal of the right lung is denied.

Because the record in this case shows that undisputed facts render the Veteran ineligible for compensation under 38 U.S.C.A. § 1151 for removal of his right lung, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to this appeal.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also VAOPGCPREC 5-2004.

Resection of the Liver, Removal of the Gall Bladder
and Resection of the Abdominal Wall

As noted, the Veteran had a right pneumonectomy in January 1982.  He continued his medical treatment with VA through 1993.  In February 2001 he was seen for complaints of pain in the right mid-back that radiated to the right upper outside quadrant.  Evaluation of the complaint included ultrasound testing that showed a compound cyst going all the way to the chest wall with a normal gall bladder in March 2001.  An entry from April 2001 indicates that the last computed tomography (CT) scan showed multiple complex cystic masses with various calcifications within the subcapsular and intraparenchymal right lobe of the liver combined with a large fluid collection in the right hemothorax.  The date of the CT scan was not indicated.  A biopsy of the lesion was said to show a benign cyst.

The Veteran was seen in the VA surgical clinic in October 2001.  The findings of the various tests were discussed.  He was scheduled for surgery of the liver for the last week in October.  A consent form authorizing resection of a liver mass, hepatectomy was signed by the Veteran on October 29, 2001.

The Veteran underwent surgery on October 30, 2001.  The operation report said the preoperative diagnosis was liver cyst and the postoperative diagnoses were chronic traumatic right hemidiaphragmatic hernia with extrahepatic cyst.  The procedures performed included an exploratory laparotomy; marsupialization of cyst and closure of diaphragmatic hernia.  In short, upon performing the laparotomy, the surgeon found that the liver cyst had become adherent to the diaphragm and required resection and then closure of a hernia of the diaphragm.

Subsequent to the October 2001 surgery, the Veteran developed an infection in his chest.  He required a significant amount of treatment for this infection.  The Veteran had a CT scan of the chest in August 2002.  The results showed a 6-centimeter (cm) by 4-cm mass on the right side that was suspicious of mesothelioma.  This was noted to be a new finding compared to the last CT.  

VA treatment records show that the Veteran complained of pain associated with the location of the mass on a number of occasions.  A gastrointestinal (GI) clinic note of February 2003 noted that the Veteran continued to complain of right upper quadrant pain.  A CT scan of the thorax, with contrast, was interpreted to show status post right pneumonectomy with right-sided chest tube in place.  A marked circumferential soft tissue thickening with central air filling right pneumonectomy space with different configuration of lobulated soft tissue mass could represent chronic inflammation; however, neoplastic etiology could not be excluded.  The report also said there was persistent serpiginous high-density material in either the right lateral costophrenic angle or subdiaphragmatic space.  It was suggested that this be correlated with surgical history to exclude foreign material versus a relationship to surgical repair.  There were stable left upper lobe nodules with a suggestion to follow up in 6-12 months.  Finally, there was a tiny, low attenuation lesion in the liver that was too small to characterize.  

The Veteran was seen in the surgery clinic in October 2005.  It was determined that the Veteran had a right upper quadrant mass that appeared to be a rectus hematoma and that it had been expanding over the last several months.  The Veteran was admitted in November 2005 for evaluation of the mass.  In particular, studies were done to see if any vessel could be embolized on an arteriogram.  The studies were normal.  The Veteran was admitted again in December 2005.  At this time he underwent a visual assisted thoracic surgery (VATS) for a washout of his right thoracic cavity.  He was also evaluated for an abdominal mass.  A biopsy of the mass was performed.  A surgery clinic note of December 2005 reported that the biopsy showed spindle cell proliferation compatible with fibromatosis.  A later entry noted that the Veteran was scheduled for surgery on January 6, 2006.

The VA records associated with the claims folder do not contain a consent form for the surgery on January 6, 2006.  Nor do the records obtained by the AOJ contain the operation report.  The Veteran submitted a copy of the operation report in October 2007.  The report noted the preoperative diagnosis and postoperative diagnosis as abdominal mass.  The procedures performed were listed as exploratory laparotomy, abdominal wall resection en bloc anterior liver resection (segments 4 and 5), cholecystectomy (removal of gall bladder), multiple marginal abdominal wall biopsies, and Vicryl mesh closure.  The surgeon provided a history of the Veteran's abdominal surgery in October 2001.  He said that, approximately one year earlier, the Veteran had a CT scan that demonstrated no pathology.  He said that the Veteran had noted an increasing abdominal mass that appeared to be within the abdominal wall.  A CT scan performed in January 2005 was said to show no abdominal pathology but a CT scan from October 2005 showed an abdominal mass.  The results of the biopsy of December 2005 were noted.

The report describes in detail the removal of the mass, the resection of the liver, removal of the gall bladder and a large section of the abdominal wall.  It was noted that the section of the abdominal wall was too large to close, so Vicryl mesh was used to close the wound.  The VA treatment records show that the Veteran later developed a methicillin-resistant Staphylococcus aureus (MRSA) infection that required treatment over the next several months.

The Veteran submitted his claim for benefits in February 2006.  He alleged the desmoid tumor was the result of unnecessary surgery in October 2001.  He also claimed that VA was negligent in waiting to evaluate/operate and allowed the tumor to grow in size to the point it required more invasive surgery.  

The AOJ submitted the Veteran's records for a medical opinion.  A VA examiner reviewed the claims folder in November 2006.  He noted the Veteran's contentions.  The examiner provided a detailed history of the Veteran's medical treatment.  He noted the right pneumonectomy in January 1982 and the follow-on treatment at VA up to 1993.  The examiner reviewed the later VA records from 2001 and the surgery from October 2001.  The examiner concluded that October 2001 surgery was not the result of misdiagnosis, carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination.  In reference to the October 2001 surgery, he noted that the surgery had been performed on an enlarging mass of the liver and surrounding tissue that was causing abdominal pain.  He said that, given the nature of the mass and the fact that imaging results included a wide differential diagnosis, and given that the mass was enlarging and causing symptoms, it appeared that the surgical procedure to resect the mass and definitely identify the etiology of the mass was medically appropriate.  He said that, given that the October 2001 procedure was medically appropriate, the clinical evidence did not suggest that the surgery for the desmoid tumor was secondary to unnecessary surgery.  

In regard to the surgery in January 2006 the examiner said that the liver resection, cholecystectomy, removal of a section of the abdominal wall and the surgical excision scar after resection of the complex liver cyst and repair of the diaphragmatic herniation were events that were reasonably foreseeable given the size of the liver mass and the additional finding of the diaphragmatic herniation and the surgical procedure that was needed and indicated for treatment of these abnormalities.  The examiner said that the desmoid tumor that developed after the 2001 surgery was an event that was not foreseeable.  He said the fibrous tumor that developed was usually not seen after surgery.  He concluded that the current abdominal wall scar from the resection of the desmoid tumor resulted from an event that was not reasonably foreseeable.  

The VA records do contain a signed consent form for the Veteran for his October 30, 2001, surgery.  The form specifically lists liver resection as the basis for the operation.  The diaphragmatic herniation was not listed but the VA examiner opined that this could not have been identified prior to the laparotomy and the resection of the liver cyst required repair of the diaphragmatic hernia.  He also stated that the surgery was not the result of a misdiagnosis and was necessary.  There is no medical evidence to the contrary.  

In regard to the surgery in January 2006, the examiner said that surgery was done to remove the desmoid tumor that had developed in the Veteran's abdomen.  The examiner stated that the development of the tumor was related to the surgery from October 2001.  He further stated that the desmoid tumor was not an event that was reasonably foreseeable.  He said it was "not a usual" event, or, put another way, it was an unusual event.  The examiner determined that the excision scar from the desmoid tumor surgery resulted from an event that was not reasonably foreseeable.

In February 2007, the AOJ granted entitlement to benefits for the surgical scar related to the removal of the desmoid tumor, resection of the liver, cholecystectomy, and abdominal wall resection.  The grant of benefits was based on the examiner's opinion from November 2006.  

The Board finds that a grant of benefits is also in order for resection of liver mass, removal of gall bladder and large section of abdominal wall under 38 U.S.C.A. § 1151 due to VA medical treatment.  It follows that if the scar for the surgery can be determined to qualify for benefits, then the results of the actual surgery itself must also qualify.  The examiner clearly stated that the desmoid tumor was related to the VA surgery of October 2001.  The development of the tumor was an event that was not reasonably foreseeable.  

It is clear the January 2006 surgery resulted in additional disability.  The size of the tumor, and its removal, also required a resection of the liver, removal of the gall bladder, and resection of enough of the abdominal wall to require the placement of Vicryl mesh.  There is no medical evidence to show that the additional disability was due to misdiagnosis, carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination.  The additional disability was not due to the Veteran's failure to follow medical instructions.  The additional disability was due to the tumor - an event not reasonably foreseeable.  Thus, entitlement to benefits is granted.

In addition to the above basis for the grant of the benefits sought, the Board notes that there is no evidence of record to show that the Veteran provided consent for the surgery in January 2006.  It is likely that such consent was obtained prior to the surgery; however, as the record was certified on appeal to the Board as ready for appellate review, the missing consent is itself a basis for the award of benefits.  See 38 C.F.R. §§ 3.361(d)(1)(ii), 17.32.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for removal of the right lung as a result of treatment received from VA is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for resection of the liver, removal of the gall bladder and resection of the abdominal wall is granted.


REMAND

As noted, supra, the Veteran suffered a severe chest injury in a MVA in January 1982.  This resulted in the removal of his right lung.  The medical evidence of record establishes that the Veteran later developed various problems associated with the absence of his right lung.  He claims that he has suffered additional disabilities as a result of VA's medical treatment of those problems, VA's misdiagnosis of conditions that resulted in a more severe medical condition as a result, and that VA failed to diagnosis various conditions. 

A review of the claims folder shows that the Veteran received follow-on care at VA for a variety of medical complaints after January 1982.  The January 1982 VA summary noted that the Veteran was to return to the chest clinic to be seen approximately three weeks after his discharge.  A VA outpatient entry from September 1982 noted that the Veteran had not returned for follow-up.  He was seen at that time for complaints of vague pain on the right side and left side of his chest, especially after playing basketball.  Chest x-rays at the time were said to be normal, to include noting the absence of the right lung.  

Additional VA outpatient records from 1982 to 1993 reflect occasional treatment provided to the Veteran for several medical complaints.  In March 1984 he was seen for complaints of chest pain.  A chest x-ray noted possible infiltrates in the lower lobe of the left lung.  The assessment was rule out beginning pneumonia.  He was seen for a complaint of a burning feeling in the right side of his chest in August 1987.  A chest x-ray revealed that the left lung and left heart and mediastinal structures were unremarkable and that the findings were unchanged from three years earlier.  In November 1987 the Veteran reported that he had experienced fainting spells and chest pain.  He again reported chest pain in August 1988.  A chest x-ray at that time was interpreted to show no acute disease and no significant change.  In October 1990 the Veteran was seen for chest pain and complaints of shortness of breath.  The chest x-ray report said that the left lung was over-penetrated and could not be accurately evaluated.  However, the radiologist stated that they did not see any gross change compared with a previous study.  The Veteran was evaluated in July 1992 for chest pain and shortness of breath.  A chest x-ray report noted the absence of the right lung and that the left lung was hyperinflated.  No significant change was noted from the prior study.  

The Veteran was evaluated for his chest pain and shortness of breath in September 1992.  He said it occurred with fatigue, stress and exertion and was relieved by rest.  The assessment was suspect anxiety/stress.  The Veteran had a psychiatric consultation at that time.  The impression at that time was depression due to anxiety.  The Veteran also underwent cardiology review in April 1993.  A 24-Holter monitor report from that time indicated the Veteran had a normal sinus rhythm, frequent ventricular ectopy beats and frequent supraventricular beats.  An echocardiogram report showed the Veteran's right ventricular systolic function appeared normal, but the left ventricular systolic function was difficult to assess, and not all segments were seen.  There were no obvious wall motion abnormalities.  The report further noted that there were normal chamber sizes.  There was a mitral valve prolapse that was moderate to severe.  The results also showed thickening of mitral valve leaflets, possibly due to myxomatous changes.  A thallium stress test was said to show no defects that were suggestive of myocardial infarction or ischemia.  

The Veteran was afforded a VA general medical examination in conjunction with an unrelated claim for benefits in August 1994.  The examiner noted that the Veteran received VA treatment and had appointments scheduled in the near future.  However, there were no additional VA treatment records associated with the claims folder by the AOJ dated after April 1993 until records dated in 2001 were obtained. 

The Veteran provided copies of VA treatment records he had obtained that contained reports of chest x-rays done in 1996, 1997, and 1998 as well as a report of a magnetic resonance imaging (MRI) of the thoracic spine in April 1997.  A radiology report from February 1996 was said to show opacification of the right lung [sic] secondary to right pneumonectomy.  A second radiology report, dated in March 1997, said there was opacification of the right hemothorax, possibly secondary to pneumonectomy.  The same finding was noted on a chest x-ray in May 1998.  A final x-ray report, from July 1998, said there was complete opacification of the right hemothorax without evidence of volume loss.  Evaluation of the heart size was limited with obscuration of the right heart border by the large right effusion but did not appear to be grossly enlarged.  The impression was findings suggestive of a right-sided pneumonectomy with fluid filled right hemothorax.  There was no radiographic evidence of an acute process.  The April 1997 MRI report noted that there were postoperative changes of prior right pneumonectomy with fluid and debris in the right hemothorax.  

The above x-rays and MRI were done in conjunction with orders based on a clinical visit.  The purpose of the July 1998 x-ray was said to rule out infiltrate.  Thus, it appears there are outstanding VA records from 1994 to 2001 that are missing and need to obtained.  Further, the Veteran has argued that the opacification noted on the x-rays was evidence of empyema at the time.  

The VA examiner who provided the opinions in November 2006, did not have access to the above chest x-rays.  The examiner noted records dated from 1982 to 1994 and then beginning again in 2001.  Thus, the examiner noted that the onset of the Veteran's empyema was in 2001.  In light of the x-ray and MRI findings noted above, and the Veteran's contentions as to their significance, a further medical review is required once all of the records have been obtained.

The VA examiner also cited to several treatment entries following the Veteran's surgery in October 2001 and said that the Veteran had refused treatment for his empyema.  He did not provide a definite opinion that the Veteran's empyema was the result of this refusal of treatment, although this appears to be implied.  He cited to treatment entries dated in December 2001 in that regard.  The examiner did not state what definitive treatment would have cured the Veteran's empyema.  The examiner did say that he did not think the Veteran's empyema was the result of a misdiagnosis.

The Board notes that a VA discharge summary, for the period from November 23, 2001, to December 1, 2001, reported that the Veteran was treated for right-sided chest pain.  The summary noted the history of surgery in October 2001.  X-rays and a CT scan showed a large right pleural effusion.  The summary further noted that, after consultation with several radiologists, it was noted that there was a communication between the Veteran's diaphragm and lung.  "This abnormal communication had led to a pocket or cavity, which was collecting fluid, this fluid collection would be the best option."  The summary further noted that options were discussed with the Veteran, to include a potential operation.  If the fluid collection returned, the Veteran agreed to discuss potential surgery at that time.  

A subsequent discharge summary, for the period December 2, 2001, to December 6, 2001, shows that the Veteran was again inpatient for right pleural effusion.  His prior hospitalization was noted and it was said that the Veteran refused definitive treatment by thoracotomy and decortications.  The Veteran was to have a bronchoscopy, followed by possible multiple tube thoracostomies in the operating room for drainage.  If this was not successful, he was told he would require thoracotomy decortications with thoracoplasty.  On the evening prior to his bronchoscopy and tube thoracostomy placement, the Veteran refused consent for the procedures.  The risks and benefits were discussed; he said he understood, but wanted to schedule his operative treatment at some point in the future after he had had time to get his affairs in order.

The Veteran was hospitalized from December 15, 2001, to January 12, 2002, and underwent a bronchoscopy as well as tube placement for drainage of his pleural effusion.  The discharge summary noted that the empyema seemed to have dissected through the Veteran's right diaphragm into his liver.  

As noted, the VA examiner made reference to the Veteran's having refused treatment options early in his diagnosed empyema.  However, it is not clear if the empyema was present prior to November 2001 in light of the x-ray and MRI findings previously discussed.  Also, the November 2001 discharge summary noted that the fluid in the right pleural cavity was there based on an abnormal communication that had led to a pocket or cavity, which was collecting fluid.  The Veteran had previously undergone repair of the diaphragm in October 2001.  The VA examiner did not address this finding or its implication in whether this "communication" represented an additional disability following the October 2001 surgery, and the remaining factors to be associated with assessing a claim for benefits under 38 U.S.C.A. § 1151.

The VA records document a number of later treatments for drainage of effusions.  Some of the treatments were on an inpatient basis and others as an outpatient.  It appears the Veteran did undergo a thoracoplasty in March 2007.  He had several ribs removed to allow for better care of his recurring empyema.  The AOJ obtained over 400 pages of VA treatment records in July 2008 and these records covered a period between February 2007 to July 2008.  However, there were no records of the surgery as in an operation report, the consent for the surgery, or discharge summary contained in the records in Volume 7 of the claims folders.  The records skipped from entries dated in March 2007 to entries dated in May 2007.  The records from May 2007 and beyond also note ongoing treatment for an infection of a surgical wound.  

In summary, additional VA records appear to be outstanding and must be obtained to ensure the record in this case is fully developed.  Thereafter, a new medical opinion must be obtained that takes into consideration the additional evidence added to the record.  

Finally, the November 2006 VA examiner did relate the Veteran's chronic fevers and sweats as secondary to the Veteran's recurrent infections involving the empyema.  The Veteran's fainting spells were said to be secondary to loss of blood and cardiology problems.  The examiner said that there was frequently loss of blood associated with chest tube drainage on long-term basis when the thoracic cavity is involved.  The blood loss causes anemia which aggravates or precipitates supraventricular tachycardia (SVT).  Thus, the different disabilities have been related as secondary to the Veteran's empyema.  A resolution of the empyema issue is required in order to address this last issue.

Accordingly, the case is REMANDED for the following action:

(No tabs are to be removed from the claims folders unless necessary to make copies of the records.)  

1.  The AOJ should contact the Veteran and request that he identify the sources for all VA and non-VA health care providers who have treated him for his claimed disabilities.  In particular, the Veteran should be asked to identify his years of treatment by VA to ensure that all relevant records have been obtained.  After securing the necessary releases, obtain copies of pertinent records that are not already of record.

Even if the Veteran does not respond, it is evident that he had additional treatment in 1994 as the August 1994 VA examination report noted there were scheduled future appointments at that time.  Further, there are x-ray and MRI studies from 1996 to 1998 that the Veteran was able to submit.  At a minimum there appear to be outstanding records likely dated between 1994 and 2001.  Finally, the records associated with the March 2007 thoracoplasty must be obtained.  This would include the operation report, consent, and discharge summary.  

In obtaining VA records, the AOJ must ensure that records related to any type of diagnostic and therapeutic treatments or procedures that involve the elements listed in 38 C.F.R. § 17.32(d) include the informed consent required for such treatment.  

The AOJ must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the information is not available, a written statement to that effect should be included in the record.

2.  After completion of the above action, the AOJ should forward the claims folder, and a copy of this remand, to obtain a new medical opinion.  A review of an electronic record will not suffice.  A review of an electronic record that is not made a part of the claims folder may render the examination as inadequate.  The examiner is asked to provide opinions as to the following:

For chronic empyema with severe pleural disease and bacterial infections:

	Do the x-rays/MRI reports from 1996-1998 provide evidence of empyema?  When did the Veteran's empyema first manifest itself?  

	If the Veteran's empyema was present prior to November 2001, was its progression the result of a failure to diagnose the condition?

	Was the Veteran's empyema due to his failure to follow medical instructions?

	Was the proximate cause of the empyema due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination?

		Did VA fail to exercise the degree of care that would be expected of a reasonable health care provider; or 

		Did VA furnish the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent?

      Or, was the empyema caused by an event not reasonably foreseeable, i.e., is there any additional disability that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

The examiner must explain the rationale for all opinions given.

3.  After the requested development has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


